Citation Nr: 0533982	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  97-07 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for memory loss, 
claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue, 
claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for a thyroid disorder, 
claimed as due to an undiagnosed illness.

5.  Entitlement to service connection for muscle aches, 
claimed as due to an undiagnosed illness.

6.  Entitlement to service connection for a skin disorder, 
claimed as due to an undiagnosed illness.

7.  Entitlement to service connection for headaches, claimed 
as due to an undiagnosed illness.

8.  Entitlement to service connection for sinusitis and 
allergies, claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to June 
1991.

This appeal arose from an April 1996 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied entitlement to 
service connection for muscle aches, hyperthyroidism, 
headaches, allergic rhinitis, and skin rashes.  The veteran 
testified at a personal hearing before the Board of Veterans' 
Appeals (Board) in March 1997.  In September 1998, the 
Pittsburgh RO issued a rating action which denied entitlement 
to service connection for a memory loss, chronic fatigue, and 
PTSD.  In January 2001, the Board remanded this case for 
additional development.  In January 2004, the veteran and his 
spouse testified at a personal hearing at the RO.  

The issue of entitlement to service connection for headaches 
is addressed in the Remand portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will provide notification when 
further action is required on the part of the appellant.


FINDINGS OF FACT

1.  The veteran does not suffer from PTSD which can be 
related to his period of active military service.

2.  The veteran does not suffer from memory loss which can be 
related to his service, nor does he have an undiagnosed 
illness manifested by memory loss.

3.  The veteran does not suffer from chronic fatigue syndrome 
which can be related to his period of service, nor does he 
have an undiagnosed illness manifested by chronic fatigue.

4.  The veteran does not suffer from a thyroid disorder which 
can be related to his period of service, nor does he have an 
undiagnosed illness manifested by a thyroid disorder.

5.  The veteran does not have a chronic disorder manifested 
by muscle aches which can be related to his period of 
service, nor does he have an undiagnosed illness manifested 
by muscle aches.

6.  The veteran does not have a chronic skin disorder which 
can be related to his period of service, nor does he have an 
undiagnosed illness manifested by a skin disorder.

7.  The veteran has sinusitis/allergic rhinitis which is 
related to his period of service.

CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.304(f), 3.159 (2005).

2.  Memory loss was not incurred in or aggravated by service, 
nor may it be presumed to be related to service in the 
Persian Gulf.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.317 (2005).

3.  Chronic fatigue was not incurred in or aggravated by 
service, nor may it be presumed to be related to service in 
the Persian Gulf.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§  3.159, 3.317 (2005).

4.  A thyroid disorder was not incurred in or aggravated by 
service, nor may it be presumed to be related to service in 
the Persian Gulf.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§  3.159, 3.317 (2005).

5.  Chronic muscle aches were not incurred in or aggravated 
by service, nor may such condition be presumed to be related 
to service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1131, 
1117, 5103(a), 5103A, 5107 (West 2002);  38 C.F.R. §§ 3.159, 
3.303(b) 3.317 (2005).

6.  A skin disorder was not incurred in or aggravated by 
service, nor may it be presumed to be related to service in 
the Persian Gulf.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303(b), 3.317 
(2005).

7.  Chronic sinusitis and allergic rhinitis were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(b), 3.317 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

In the present case, the veteran filed a substantially 
complete claim for service connection for hyperthyroidism, 
allergic rhinitis, headaches, muscle aches, skin rashes, and 
joint pain in February 1995.  In 1998, he filed a 
substantially complete claim for service connection for 
memory loss, fatigue, and PTSD.  On March 9, 2001, the RO 
sent the veteran a VCAA letter.  This informed him of the 
evidence that was needed to substantiate his claims for 
service connection.  It informed him of the evidence and 
information that he should submit and what evidence and 
information VA would obtain in his behalf.  In February 2005, 
he was sent a Supplemental statement of the case (SSOC) which 
included 38 C.F.R. § 3.159, the regulation that implemented 
the VCAA.  This included notice that the veteran should 
submit all evidence relevant to his claims. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Whiel the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least two occasions (see above).  Therefore, it is 
found that the veteran was aware of the evidence and 
information that was needed to substantiate his claim; 
moreover, VA obtained those records that were available in 
relationship to the claim.  The veteran has also been 
provided with several VA examinations and presented his 
arguments at personal hearings.  In addition, the claim was 
readjudicated following the provision of the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

Applicable Laws and Regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2005).

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2005).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006. See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2005).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the VA 
Schedule for Rating Disabilities for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws of the United States. 38 C.F.R. § 
3.317(a)(2-6) (2005).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders. 38 
C.F.R. § 3.317(b) (2005).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

1.  PTSD

The veteran served from December 1984 to June 1991, to 
include a tour in the Southwest Asia theater of operations.  
According to his DD-214, his military occupational specialty 
was as a tracked vehicle repairman.  He received the Army 
Service Ribbon and the National Defense Service Medal.  There 
is no indication that he had received awards or decorations 
denoting combat participation.

The veteran submitted voluminous VA treatment records 
developed between his date of discharge and the present.  
These contain multiple diagnoses to include depression, 
"rule-out" PTSD, and provisional PTSD.  

The veteran was afforded a VA examination in September 1996.  
He stated that he felt anxious and depressed.  He 
specifically denied any symptoms suggestive of formal anxiety 
or affective disorders.  He tended to show indifference when 
describing his symptoms and when pressed for specifics, he 
frequently referred to "Persian Gulf Syndrome."  He 
cooperated with testing, but appeared not to be well-
motivated.  The MMPI testing indicated that he tended to 
react to stress with physical symptoms, suggesting the 
possibility of a conversion disorder.  

In 1997, the veteran reported that his most stressful event 
had been driving on what he referred to as the "Highway to 
Hell" in Iraq.  He stated that he had seen many dead bodies 
scattered about.  A June 1997 outpatient note stated that the 
veteran had not reported any typical PTSD symptoms, such as 
re-experiencing traumatic events, arousal, or avoidance.  

VA re-examined the veteran in December 1997.  He stated that 
he had spent approximately 51/2 months in a combat zone.  While 
he had a somewhat restricted affect, he was not depressed.  
He stated that he was concerned about the cause of his 
various medical complaints.  There was no Axis I or II 
diagnosis made.  

In October 1998, the veteran was seen at VA on an outpatient 
basis.  The mental status examination was essentially within 
normal limits.  However, he was diagnosed with PTSD and 
"rule-out" somatization disorder as part of a stress 
disorder.  A VA examination was then performed in April 1999.  
He again referred to the "Highway to Hell" and the many 
dead he had seen.  He stated that he had frequent thoughts of 
the Persian Gulf.  He said that in the past he had had 
trouble with hypervigilance and a startle response.  The Axis 
I diagnosis was PTSD, provisional, mild in intensity, in 
remission.

The veteran submitted his own statement, as well as the 
statements of service comrades, recounting an additional 
stressor.  He stated that a friend of his, a Sgt. M., had 
been killed when his Bradley vehicle had been hit.  He stated 
that he was part of the team sent to recover the Bradley.  
This stressor was verified by the statements of the service 
comrades.

In April 2000, the U.S. Armed Services Center for Research of 
Unit Records (CURR) confirmed that a Sgt. M. had been killed 
in the battle to which the veteran had referred.  Moreover, 
the veteran had been part of a unit that was part of the task 
organization that had fought in the battle in which Sgt. M. 
had been killed.

The veteran was then afforded another VA examination in 
December 2002.  He reported the following symptoms:  a 
startle response, moodiness, lack of energy, lack of 
motivation, and memory loss.  He noted that he had been 
arrested in 2000 for credit card fraud, which had had a 
negative impact on the status of his marriage.  He recounted 
socializing with his wife's family.  The mental status 
examination noted that his hygiene and grooming were good.  
There was no impairment of thought processes or 
communication, and he denied any hallucinations or delusions.  
He was oriented in three spheres, and his speech was normal.  
He stated that he was anxious and mildly depressed.  He 
reported decreased energy, motivation, and libido.  He did 
not endorse symptoms consistent with persistent avoidance or 
numbing.  The examiner stated that the veteran had endorsed 
some symptoms of PTSD but not the full constellation of 
symptoms warranted to justify a diagnosis of PTSD.  The 
diagnosis was of a dysthymic disorder (unrelated to service).  

The veteran testified at a hearing at the RO in January 2004.  
He stated that he suffered from flashbacks, trouble sleeping, 
agitation, trouble with concentration, and memory loss.

After a careful of the evidence of record, the Board finds 
that entitlement to service connection for PTSD is not 
warranted.  The Board acknowledges that the veteran appears 
to have a verified stressor (see the April 2000 statement 
from CURR).  However, there is no confirmed diagnosis of PTSD 
in the record.  There have been various diagnoses of PTSD; 
however, these diagnoses did not indicate what, if any, 
stressor had justified such a diagnosis.  In fact, it was not 
until 2000 that any stressor was verified.  Once this 
stressor had been verified, the veteran was re-examined by VA 
in December 2002; the examiner was to specifically indicate 
whether any verified stressor was sufficient to result in a 
diagnosis of PTSD.  While noting the stressor, the examiner 
found, after an extensive review of the claims folder, that 
the veteran did not have the full constellation of symptoms 
that would justify a diagnosis of PTSD; rather, a dysthymic 
disorder was diagnosed.  Therefore, there is no confirmed 
finding of PTSD in the record.  As a consequence, service 
connection for this disorder cannot be awarded.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
PTSD.

2.  Memory loss

 The veteran has claimed that he suffers from memory loss as 
a manifestation of an undiagnosed illness.  After a careful 
review of the evidence of record, it is found that service 
connection cannot be granted.

The veteran's service medical record do not contain any 
suggestion of a memory loss during active duty.  

At the time of a June 1995 VA examination, the veteran 
reported a history of memory loss.  The examination was 
normal.  Memory tests in July 1996, if accurate, suggested 
the presence of a focal frontal lobe dysfunction.  It was 
commented that he appeared to be exaggerating the severity of 
his memory dysfunction (which he might not have been doing 
consciously).

He was afforded another VA examination in September 1996.  He 
complained of short-term memory loss.  The examiner noted 
that the veteran was not putting forth his best effort during 
the examination.  Memory testing demonstrated his extremely 
poor effort.  It was possible that he was deliberately 
performing poorly or that he was exhibiting the symptoms of a 
conversion disorder.  Significantly, self-administered memory 
tests were within normal limits.  The examiner noted that the 
veteran was distressed by his vague symptoms, which in the 
examiner's opinion were likely a reaction to stress and which 
resulted in poor coping mechanisms.

In February 1997, the veteran's mother-in-law stated that the 
veteran had had memory loss and trouble concentrating ever 
since his return from service.  VA outpatient treatment 
records noted in June 1997 that it was possible that the 
veteran was exaggerating the problem, although it was felt 
possible that he might have a frontal lobe dysfunction.  

During a December 1997 VA examination, the veteran indicated 
that his remote memory was intact, but that he had trouble 
with his short-term memory. April 1998 psychological tests 
showed that he had trouble learning and retaining new 
information.  At the time of an April 1999 VA examination, he 
again stated that he had trouble with his short-term memory.  
Concentration and memory appeared to be fair at the time of 
the examination.  

VA re-examined the veteran in December 2002.  He reported an 
eight-year history of memory loss.  The neurological 
evaluation was within normal limits.  An EEG and an MRI of 
the brain were normal.  The examiner noted that it was 
difficult to attribute his complaint to any cause, but the 
examiner suspected that it had a psychiatric basis.

Based upon this evidence, the Board finds that entitlement to 
service connection for  memory loss has not been established.  
We note that there is no indication that a memory loss was 
complained of, or treated, during service.  Therefore, it is 
found that service connection on a direct basis cannot be 
awarded.  Nor can it be found that the veteran has an 
undiagnosed illness manifested by memory loss.  A review of 
the objective evidence of record indicates that the veteran's 
complaints of memory loss likely have a psychiatric basis; 
thus, the complaints are related to a diagnosed disorder.  As 
such, the provisions of 38 C.F.R. § 3.317 are not for 
application.  Therefore, the preponderance of the evidence is 
against the veteran's claim for entitlement to service 
connection for a memory loss.

3.  Chronic fatigue

The veteran has alleged that he suffers from chronic fatigue, 
which he claims is related to his service in the Persian 
Gulf.

The veteran's service medical records do not contain any 
complaints of or treatment for chronic fatigue.

The veteran was examined by VA in July 1996.  He stated that 
he would get about five hours of sleep per night, which he 
felt was adequate.  However, he admitted that he felt 
physically fatigued.  Another VA examination was conducted in 
September 1996.  He stated that he had trouble sleeping, and 
would awake during the night.  He commented that he never 
felt rested.

In February 1997, his mother-in-law submitted a statement in 
which she stated that the veteran had had chronic fatigue 
ever since his service.  His wife agreed with this statement.

The veteran was examined by VA in July 2004.  He stated that 
he had weakness, fatigue, migratory joint pains, and an 
occasional low grade fever.  He denied having fatigue that 
lasted 24 hours or longer after exercising.  The examination 
was essentially within normal limits.  The diagnosis noted 
that he did not meet the criteria for a diagnosis of chronic 
fatigue syndrome.  VA examiners had noted that the veteran's 
complaints of fatigue appeared to have a psychiatric basis.  

Based upon this evidence, it cannot be found that entitlement 
to service connection for chronic fatigue is justified.  
There is no indication that the veteran suffered from chronic 
fatigue in service; there is also no evidence that the 
veteran is currently diagnosed with chronic fatigue syndrome.  
As a consequence, service connection on a direct basis is not 
warranted.  Nor has it been established that the veteran 
suffers from an undiagnosed illness manifested by chronic 
fatigue.  Rather, the record indicates that his complaints 
have been related to his diagnosed dysthymic disorder.  
Because the complaints have been related to a diagnosed 
condition, the provisions of 38 C.F.R. § 3.317 are not for 
application.  In conclusion, the preponderance of the 
evidence is against the veteran's claim for service 
connection for chronic fatigue.

4.  Thyroid disorder

The veteran's service medical records do not show any 
complaints of or treatment for a thyroid disorder.  

VA outpatient treatment records show that in January 1993 he 
had complained of an 8 to 12 pound weight loss over the past 
month.  He reported some dizziness, occasional sweats, and 
some fatigue.  Thyroiditis was diagnosed.  In October 1994 he 
had symptoms of palpitations and dyspnea on exertion.  He had 
also lost 10 to 15 pounds over the past 6 months.  His 
thyroid level was noted to be high.  Hyperthyroidism was 
diagnosed.  Mild hyperthyroidism was noted in July 1997.  
However, throughout 1998 and 1999 he was noted to be 
euthyroid.  

VA examined the veteran in January 2003.  Recent testing had 
shown mild or subclinical hyperthyroidism.  However, the 
veteran aborted the examination.

In July 2004, VA treatment records noted that he was 
clinically euthyroid.  There was no evidence of active 
thyroid disease.  

At a RO hearing in January 2004, the veteran testified that 
his thyroid level would fluctuate.  He commented that he 
would sweat a lot.

After a careful review of the evidence of record, The Board 
finds that entitlement to service connection for a thyroid 
disorder is not warranted.  Initially, the service medical 
records are negative for any findings concerning a thyroid 
condition.  As a consequence, there is no support for a 
finding that any subsequently diagnosed thyroid disorder can 
be service connected on a direct basis.  Nor does the 
evidence support a finding that the veteran has an 
undiagnosed illness manifested by a thyroid disorder.  While 
he has been diagnosed in the past with mild hyperthyroidism, 
the most recent evidence does not suggest that this disorder 
currently exists.  However, even assuming that the disorder 
does exist, hyperthyroidism is a diagnosed condition, for 
which service connection cannot be awarded under the 
provisions of 38 C.F.R. § 3.317.  

Therefore, we find that the preponderance of the evidence is 
against the veteran's claim for entitlement to service 
connection for a thyroid disorder.


5.  Chronic muscle aches

The veteran's service medical records reveal that on January 
10, 1985, prior to his service in Southwest Asia, he had 
complained of muscle aches.  On April 30, 1986, he was 
diagnosed with muscle spasms of the low back, manifested by 
paraspinal muscle tenderness.  On May 27, 1986, he had 
mechanical low back pain.  In June 1988, he was noted to have 
mild left hemichorea, which was likely a longstanding 
process, with mild left hemiparesis with hyperflexia.  

A June 1991 VA examination noted a history of fasciculations 
of the left upper and left lower extremities of unknown 
etiology.  

Post-service VA outpatient treatment records showed vague 
complaints of muscle and joint pain.  In April 1993, he had a 
mildly dystonic posture in the left hand and foot, which 
occasionally moved spontaneously.  It was felt that this 
condition was most likely related to some congenital birth 
anoxia, and not to any neurological disorder.  In September 
1994, he was treated for a right knee meniscal tear.  

A private physician noted in June 1997 that the veteran had 
multiple joint pains.  It was felt that these complaints 
might be due to some inflammatory arthritis that had begun 
after his service in the Gulf.  No rheumatologic disease was 
found during an April 1998 VA hospitalization.  

In 2001, the veteran was seen for complaints of left knee 
pain.  He underwent a left arthroscopic partial medial 
meniscectomy for the repair of a meniscal tear.

The veteran was scheduled for a VA rheumatology examination 
in December 2002.  He failed to report to this examination.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for chronic muscle 
aches has not been established.  While the veteran did have 
vague complaints in service, these were attributed to various 
acute disorders, such as a back sprain or muscle spasms.  
However, there is no indication in the record that would 
suggest that the veteran developed any chronic muscle 
condition in service.  He has been noted to have some 
hemichorea of the left side; however, this has been 
attributed to some congenital birth anoxia and not to any 
neurological disorder that had its onset during service.  Nor 
can it be found that the veteran has an undiagnosed illness 
manifested by muscle aches that can be attributed to his 
service in the Persian Gulf.  Initially, it is noted that his 
vague complaint of muscle aches made in service was made 
prior to duty in the Gulf.  In addition, his complaints have 
been associated with various diagnosed disorders, to include 
meniscal tears of the knees, and congenital birth anoxia.  
Also, his vague complaints of muscle aches have been related 
to his diagnosed somatization disorder.  Therefore, since 
these complaints have been attributed to diagnosed 
conditions, the provisions of 38 C.F.R. § 3.317 are not for 
application.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
muscle aches.

6.  Skin disorder

The veteran's service medical records included the November 
1984 entrance examination; his skin was normal.  In June 
1987, he was noted to have what appeared to be insect bites 
on his arms.  

A June 1995 VA examination was negative. A re-examination was 
performed by VA in July 1996.  He had blotchy, reddened 
patches between the breasts; the left elbow crease was mildly 
erythematous and nonpapular.  The diagnosis was tinea 
corpora.  

VA outpatient treatment records showed dermatitis of the 
upper lip and chest in September 1997.  On October 3, 1997 he 
had slightly pink, erythematous papules with some scaling.  
The diagnosis was seborrheic dermatitis.  This diagnosis was 
continued in January 1998.  

The veteran was afforded a VA examination in January 2003.  
He stated that since 1993 or 1994 he had had a recurring rash 
on the face and chest.  He said it would be intensely red and 
flaky and would burn and itch.  He also stated that he had 
bumps over the thighs and ankles.  The objective examination 
found intense redness of the face, especially in the mustache 
area, with some skin flaking.  There were some areas of 
crescent shaped redness in the bilateral antecubitals and 
some folliculitis on the hairline, back, and chest.  The 
diagnoses were seborrheic dermatitis of the face,  seborrheic 
keratoses in the lower extremities, and contact dermatitis on 
the bilateral antecubitals.  The examiner opined that these 
conditions were related to his age and lifestyle, not to his 
service.

The veteran testified at a hearing at the RO in January 2004.  
He stated that he has skin rashes all the time, which did not 
exist prior to his period of service.

After a careful review of the evidence of record, we find 
that entitlement to service connection for a skin disorder 
has not been established.  There is no indication that the 
veteran developed a chronic skin disorder during his period 
of service.  The service medical records only show one 
complaint of insect bites to the arms; there was no diagnosis 
of any skin disorder in service.  A skin condition was not 
found until 1996; the VA examination conducted in January 
2003 noted that his diagnosed skin disorders were related to 
age and lifestyle, and not to his service.  Therefore, 
service connection on a direct basis cannot be granted.  
Moreover, there is no basis to award service connection for 
an undiagnosed illness manifested by symptoms involving the 
skin.  Significantly, the veteran's skin complaints have been 
attributed to diagnosed conditions, namely seborrheic 
dermatitis of the face,  seborrheic keratoses in the lower 
extremities, and contact dermatitis on the bilateral 
antecubitals.  Therefore, the provisions of 38 C.F.R. § 3.317 
are not for application.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for a skin disorder.

7.  Sinusitis/allergic rhinitis

The veteran's service medical records not that he had been 
seen for sinus congestion of three days duration.  The 
assessment was of an upper respiratory infection (URI).  On 
April 7, 1986, he complained of chest congestion and sinus 
drainage for two days.  The assessment was nasal drainage and 
congestion.  In May 1989, he complained of a sinus problem.  
An upper respiratory infection (URI) was diagnosed.

The veteran was examined by a private physician in June 1994.  
He reported a several-year history of recurrent nasal 
congestion with red, itchy eyes, especially from October to 
July.  He had slight shortness of breath following exertion, 
and a history of mild intermittent wheezing.  He noted a 
family history of allergic rhinitis.  He had moderate edema 
and congestion of the nasal mucous membranes with a watery 
discharge, without obstruction.  The impression was allergic 
and perennial rhinitis and possible asthma.

VA examined the veteran in June 1995.  He reported occasional 
sinus problems.  He was noted to be allergic to dogs, cats, 
horses, grass, trees, and pollen.  The diagnoses were chronic 
allergic rhinitis, bilateral turbinate hypertrophy, and a 
deviated nasal septum.  A July 1996 VA examination confirmed 
the diagnosis of allergic rhinitis.

VA treatment records developed between June and September 
1997 showed treatment for sinusitis and a deviated nasal 
septum.  In September, he underwent a septoplasty, which 
improved his condition.

The veteran was examined by a private physician in April 
2001.  The examination revealed a deviated nasal septum with 
3/4 perforation.  

VA re-examined the veteran in December 2002.  He stated that 
ever since exposure to chemicals and dust in the Persian 
Gulf, he had suffered from watery, itchy eyes, sneezing, a 
runny nose, and occasional post-nasal drainage.  The 
objective examination noted that he had a fairly straight 
nasal septum with some enlargement of the inferior and middle 
turbinates.  It was noted that he had been exposed to 
allergens in service.  The examiner stated "[h]e perhaps has 
developed a propensity for allergies since his time in the 
military."  


After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for 
sinusitis/allergic rhinitis may be granted.  The objective 
evidence demonstrates that the veteran had sinus problems in 
service, and that, subsequent to service, he has been 
diagnosed with sinusitis and allergic rhinitis.  The VA 
examiner stated in December 2002 that the veteran had 
developed a propensity for allergies since his time in the 
military.  Therefore, we believe the evidence is in 
approximate balance as to this issue, and, resolving 
reasonable doubt in the veteran's favor, it is found that 
entitlement to service connection for sinusitis/allergic 
rhinitis is justified.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for memory loss due to 
undiagnosed illness is denied.

Entitlement to service connection for chronic fatigue due to 
undiagnosed illness is denied.

Entitlement to service connection for a thyroid condition due 
to undiagnosed illness is denied.

Entitlement to service connection for chronic muscle aches 
due to undiagnosed illness is denied.

Entitlement to service connection for a skin disorder due to 
undiagnosed illness is denied.

Entitlement to service connection for sinusitis/allergic 
rhinitis is granted.



REMAND

The veteran has contended that he suffers from headaches as a 
result of his service; in the alternative, he has argued that 
he has an undiagnosed illness manifested by headaches.  A 
review of the record indicates that the veteran did complain 
of headaches on one occasion in service.  The post-service 
records note that he has been diagnosed with migraine 
headaches.  However, the VA examination of record contains no 
opinion as to whether his currently diagnosed migraine 
headaches are related to service; nor is there any opinion as 
to whether the veteran suffers from an undiagnosed illness 
manifested by headaches.  Therefore, the Board finds that an 
additional examination would be helpful in this case.  

Under these circumstances, the case will be REMANDED for the 
following:

1.  The veteran should be afforded a VA 
neurological examination to determine 
whether he suffers from headaches and/or 
migraines. 

a.  If the veteran is found to suffer 
from headaches and/or migraines, the 
examiner must render an opinion as to 
whether it is at least as likely as 
not (i.e., to a degree of probability 
of 50 percent or more) that any 
diagnosed headache disorder is related 
to the one complaint of headaches in 
service.

b.  In the alternative, or if he has 
headaches of more than one etiology, 
the examiner should also render an 
opinion as to whether it is at least 
as likely as not (i.e., to a degree of 
probability of 50 percent or more) 
that the veteran suffers from an 
undiagnosed illness manifested by 
complaints of headaches.

c.  The claims folder must be made 
available to the examiner in 
conjunction with the examination, and 
the examiner must indicate in the 
examination report that the claims 
folder has been reviewed.  A complete 
rationale must be provided for all 
opinions expressed.

d.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

2.  Once the above-requested development 
has been completed, the RO must 
readjudcate the veteran's claim for 
entitlement to service connection for 
headaches.  If the claim remains denied, 
he and his representative should be 
provided with a SSOC and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


